Case 4:20-cv-00672 Document 11-1 Filed on 10/08/20 in TXSD Page 1 of 2




               EXHIBIT A
   Case 4:20-cv-00672 Document 11-1 Filed on 10/08/20 in TXSD Page 2 of 2


From:            Yvonnilda Muniz
To:              Melissa Goins
Subject:         Re: Plumber v. HCDE - Request for Medical Records/Bills/Expenses
Date:            Wednesday, June 10, 2020 3:55:39 PM


I will have his mother gather past Medical expenses and future medical expenses, other bills
and expenses.

Yvonnilda

Sent from my iPhone


       On Jun 10, 2020, at 3:37 PM, Melissa Goins <mgoins@kbslawgroup.com> wrote:


       ﻿
       Good afternoon Yvonnilda,

       I am reaching out to request a copy of any and all medical records and bills and/or out-
       of-pocket expenses related to the incident in this matter. We would like to review this
       in conjunction with Petitioners’ settlement offer in order to properly present it to our
       client and evaluate this matter.

       Thank you,

       Melissa M. Goins, Attorney
       Karczewski | Bradshaw | Spalding
       3700 Buffalo Speedway, Suite 560
       Houston, Texas 77098
       Office: (713) 587-9482
       Cell: (941) 223-6361
       Fax: (888) 726-8374
       mgoins@kbslawgroup.com
